DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Reply, each filed on March 8, 2022, are acknowledged.
Claims 1, 5, 8, 10-24 and 35 were pending. Claims 1, 5, 8, 10-11 and 13-23 are being examined on the merits. Claim 12 is canceled. Claims 24 and 35 remain withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed March 8, 2022 have been fully considered.

Objections to the Specification – sequence listing paragraph
Objection to claim 11
Rejection of claim 12 under 35 USC § 112(b), indefiniteness

Rejection of claims 1, 5, 8 and 10-23 under 35 USC § 112(a), enablement; Rejection of claims 1, 5, 8 and 10-23 under 35 USC § 112(b), indefiniteness
Applicant argues that the enablement rejection of independent claim 1 should be 
withdrawn because the interpretation of claim 1, as set forth in the Final Office Action mailed December 9, 2021, is incorrect (Remarks, pp. 10-11). Specifically, the claim interpretation in the Final Office Action indicated that the method of instant claim 1 would generate amplicons with adapters on only one end [i.e., Applicant’s preferred end], amplicons with adapters on both ends and adapters on the “wrong” end [i.e., Applicant’s non-preferred end] (Final Office Action, pp. 6-7). Applicant argues that the method will not produce amplicons with adapters on the “wrong” end “[b]ecause … primers may be extended only in the 5’ to 3’ direction, [so] it would not be possible to generate amplicons with adapters on the ‘wrong’ end” (Remarks, p. 10). In addition, regarding the possibility that amplicons would be generated with adapters on both ends, Applicant argues that the “overwhelming majority” of ligation products used as templates would have an adapter ligated to only one end, and even those that do would not likely be used as an amplification template as the substantially complementary double-stranded adapter in instant claim 1 would result in the formation of an intra-molecular hairpin in the case where an adapter is ligated to both ends of the template  (Remarks, p. 11).
The Examiner disagrees. First, regarding the issue of whether amplicons would be 
produced with adapters only on the “wrong” end, the Examiner notes the following, both to address Applicant’s arguments and to clarify the claim interpretation. Instant claim 1 step (a) comprises, in part, ligating a double-stranded adapter to a double-stranded target nucleic acid, wherein the adapter comprises “a first strand and a second strand”, each with a particular structure. In step (b), an amplification reaction is performed using a single “amplification” primer and a set of “target-specific primers”. The amplification primer “comprises a sequence of the 5’ region of the first strand of the … adapter” and, thus hybridizes in the amplification reaction to the second strand of the adapter. Each of the “target-specific primers” comprise a sequence that is complementary to, and thus hybridizes to, the target strand that is attached to the first strand of the adapter. In instant Figure 4, an embodiment of this reaction is shown, focusing on the “left” side of the molecule, where the “first strand” of the adapter is the top “A strand” and the “second strand” of the adapter is the bottom “B strand”, and where the amplification primer hybridizes to the bottom “B strand” adapter, while the target-specific primer hybridizes internally to the “A strand” and is extended toward the “left” end of the molecule. This Figure 4 embodiment presumably depicts Applicant’s intended outcome of the claim 1 method. 
However, as noted above, instant claim 1 recites that each adapter has a first strand and a second strand, and that amplification is performed with an amplification primer that hybridizes to the second strand in the adapter and a target-specific primer that hybridizes to the target strand that is attached to the first strand in the adapter. Focusing now on the right side of the molecule shown in Figure 4, when an adapter is attached to that side of the molecule, that adapter would also have a first and second strand, although in that case, the first strand of the adapter would be bottom “B strand” while the “second strand” of the adapter would be top “A strand”, and there, the amplification primer would hybridize to the top “A strand” adapter, while the target-specific primer would hybridize internally to the “B strand” and would be extended toward the right end of the molecule. Thus, as noted in the claim interpretation section of the Final Office Action mailed December 9, 2021, the method of instant claim 1 would result in amplicons with adapters on the preferred end, and the “wrong”/non-preferred end of the molecule. Applicant’s assertion that the method will not produce amplicons with adapters on the “wrong” end might happen, e.g., if the target sequence only occurred in one strand, e.g., in only the top “A strand” as depicted in the instant Figure 4. However, claim 1 is not so limited. Rather, claim 1 only requires that the target sequence is comprised on the strand that is attached to the “first” strand of the adapter. As noted above, each adapter has a “first” strand, and thus, when an adapter ligates to the “wrong” end of the molecule, that adapter will have a “first strand” which will be attached to a strand comprising a target sequence, and that target sequence will then be amplified in step (b) using an amplification primer and a target-specific primer, as defined in claim 1. Stated differently, as claim 1 is currently written, either strand of the template molecule can be attached to the “first” strand of the adapter and either strand can be attached to the “second” strand, depending only on which end of the template molecule the adapter is attached. Further, since the target sequence is comprised in the strand attached the “first” strand of the adapter, either the top strand or the bottom strand of the double-stranded template molecule could comprise the target sequence. In addition, in embodiments where there are adapters on both ends of the template molecule, both the top and bottom strand could be considered the “first” strand and hence both the top and bottom strands would comprise a target sequence, and further both the top and bottom strand could be considered the “second” strand.
In addition, Applicant argues that only a minority of templates would have adapters on both ends, and it is unlikely that those would be used as amplification templates. However, it is still the case that there would templates with adapters on both ends, and some of these, perhaps a small number as Applicant argues, would be used as amplification templates. This would still result in amplification products present in the reaction mixture with adapters, and hence sequencing primer binding sites, on both ends. Claim 1 step (c), however, requires sequencing the step (b) amplification products from only one end of the molecule (“single end duplex sequencing”). It is not clear, nor does the specification teach, how one would sequence only one end a molecule with one sequencing primer when both ends of the molecule comprise a corresponding sequencing primer binding site. In other words, regardless of whether molecules with adapters on both ends in the reaction mixture at the end of step (b) are present in high amounts or low amounts, it is not clear how the step (c) single end sequencing could be accomplished on such molecules at all.
These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 10-11 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claim 1 is directed to a method of, in part, ligating double-stranded adapters to double-stranded target nucleic acids to generate ligation products, and then subjecting the ligation products to “single end duplex sequencing reactions”. Dependent claims further describe the structure of the adapters and the target nucleic acids.
The State of the Prior Art
The prior art, which is discussed in more detail in the Non-Final Office Action mailed May 13, 2021, teaches generally ligating double-stranded adapters to double-stranded target nucleic acids to generate ligation products, and then subjecting the ligation products to various sequencing reactions.
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
	Regarding claim 1, as noted above, the method produces amplicons with adapters only one end, amplicons with adapters on both ends, and amplicons with adapters only on the “wrong” end. Since the sequencing primer also hybridizes to a sequence binding site in the adapter, each amplicon with an adapter also has a sequence primer binding site. Claim 1 then requires that the amplicons are subjected to “single end duplex sequencing reactions”, which, according to the specification, are sequencing reactions that “sequence[] both strands of a … target DNA molecule from one end of the … DNA molecule … with a molecular tag on only one side of the molecule” (p. 6, para. 3). However, the specification does not describe how both strands of a target DNA molecule would be sequenced from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end. In addition, there does not appear to be any teaching in the art as to how such recited single end duplex sequencing reactions would occur. Thus, the level of predictability in the art is low.
Existence of Working Examples
The specification does not provide working examples describing how both strands of a target DNA molecule would be sequenced from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of instant claims 1, 5, 8, 10-11 and 13-23, one of ordinary skill in the art would have to determine how to sequence both strands of a target DNA molecule from only [the] one [right] end in a reaction mixture as described above, where amplicons have adapters with sequence primer binding sites on both ends and on the “wrong” end.
Claims 5, 8, 10-11 and 13-23 depend from claim 1 and consequently incorporate the lack of enablement issues in claim 1.
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 8, 10-11 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, step (c), has been amended to recite “single end duplex sequencing reactions”, the meaning of which is unclear. As noted above, it is not clear how the step (b) amplification products can be sequenced from only one end. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

	Claims 5, 8, 10-11 and 13-23 depend from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Conclusion
Claims 1, 5, 8, 10-11 and 13-23 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

/C.L.G./Examiner, Art Unit 1637